BGK:CSK
F.# 2018R01047

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------X

UNITED STATES OF AMERICA                                             ORDER FOR INTERLOCUTORY SALE

         - against -                                                 Criminal Action No. CR 19-582 (DRH)



FRANCIS CABASSO, et. al.

                             Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - -X


                   WHEREAS, on or about December 9, 2019, the above-captioned indictment

seeks forfeiture against, among others, the defendants Jack Cabasso, Francis Cabasso, and

Aventura Technologies, Inc. Included in the forfeiture allegation is an approximately seventy-

foot luxury recreational yacht named “Tranquilo,” registered in the name of the Aventura Group,

Inc., an entity owned and controlled by the defendant Frances Cabasso, bearing hull

identification number XAX68S47C606, and Coast Guard Number 1194245, (“the Yacht”);

                   WHEREAS, the government has filed with the Court a motion for interlocutory

sale of the Yacht pursuant to Fed. R. Crim. P. 32.2(b)(7) and Supplemental Rule G(7)(b) of the

Fed. R. Civ. P. which is incorporated therein by reference; and

                   WHEREAS, based on all the proceedings and submissions in connection with this

matter, the Court finds good cause to grant the motion for interlocutory sale of the Yacht pending

any final disposition of this ongoing criminal action.


                                                           Page 1 of 3
                NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED as follows:

                1.      The United States Marshals Service or its contractor shall proceed to

market and sell the Yacht in a commercially feasible manner and consistent with all laws,

policies and applicable regulations applied by the United States Marshals Service to sell forfeited

assets.

                2.      The United States Marshals Service shall deposit the net proceeds (i.e.

after deducting any expenses incurred in the storage, maintenance, marketing and sale of the

Yacht) of the sale of the Yacht in an interest-bearing account subject to further order of this

Court.

                3.      This Order is intended solely to permit the interlocutory sale of the

Yacht and to permit any and all net proceeds to remain in the custody of the United States

Marshals Service pending a final resolution of the forfeiture allegations as to the Yacht and the

other forfeitable properties alleged in the Indictment in this pending criminal action. The net

proceeds shall remain available for potential forfeiture in this pending criminal action in lieu of

the Yacht.

                4.      The purchaser of the Yacht shall take title to the Yacht free and clear of

any claims, liens, or encumbrances.

                5.      Nothing in this Order shall be deemed to be used and/or interpreted by any

of the defendants or any potential third party regarding any potential validity, viability, or

legality of any right, title or interest in the Yacht or the net proceeds in lieu of the Yacht.

                6.      The Court shall retain jurisdiction over this action to effectuate the terms


                                              Page 2 of 3
of this Order.

                 7.   The Clerk of Court shall docket, file and forward three (3) certified copies

of this Order to the United States Attorney’s Office, Eastern District of New York, 271-A

Cadman Plaza East, Brooklyn, New York 11201 Att: Claire S. Kedeshian, Assistant U.S.

Attorney.


                                                    SO ORDERED:
                                                    on this ___ day of __________, 2021


                                                    ______________________________
                                                    HONORABLE DENNIS R. HURLEY
                                                    UNITED STATES DISTRICT JUDGE
                                                    EASTERN DISTRICT OF NEW YORK




                                           Page 3 of 3
